Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the cutting plane for the section view in Figure 2 is not indicated.  Examiner notes that a centerline has been added to the figure but a cutting plane i.e., the plane on which the sectional view is based, is still not indicated. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 22-24 and 27-42 are allowed. The following is the examiner’s statement of reason for allowance: Regarding Claim 22, limitations previously recited in Claims 25 and 26 
(22a), A running wheel, for a patient positioning device, having a wheel, and having a receiving device comprising a shaft for the rotatable receiving of the wheel around a first rotational axis, which is arranged centrally with respect to a circumference of the wheel (Figure 4, Reference Character 60; Paragraph 0096: “As seen in FIGS. 4 and 5, the frames…form a wheel…”; Paragraph 0011: “…a frame having a central hub rotatable around a main axis…”);
(23b), wherein the wheel has a wheel body and multiple circumferential castors, each having a second rotational axis arranged in a direction tangential to a circumference of the wheel (Figures 1 and 4, Reference Character 41; Paragraph 0011: “…a frame having…a plurality of roller supports radially spaced from the central hub…”; Paragraph 0077: “…at each end 17, 18 of the roller axle 16, the ends 17, 18 are radially spread to ensure that a roller 40 (see FIG. 5) mounted thereon is spaced from the corresponding head portion 15.”);
(23c), wherein the circumferential castors are embodied in such a manner that they form the sections of a bearing surface of the wheel (Figures 4 and 5; Paragraph 0012: “...a plurality of rollers evenly spaced around the circumference of said wheel and rotatably mounted on said roller supports, said rollers rotatable about a corresponding plurality of roller axes substantially aligned in a general plane of said wheel normal to the main axis and transverse to said main axis.”; Paragraph 0058: “…the rollers are offset relative to one another to provide optimum ground surface contact of at least one roller at any time”;

As indicated above, Guile teaches (22a), (22b), (22c), and (22d) but does not teach (22e). Gaiser teaches
(23e), the receiving device is provided with a drive mechanism for driving a rotation of the wheel around the first rotational axis (Paragraph 0006: “…the floor platform may have an omnidirectional electrical drive unit, which may be configured in such a way that the floor platform can be moved and rotated, by this electrical drive unit (e.g., moved alone) within a predetermined plane and in any direction.”;
As indicated above, Guile teaches (22a), (22b), (22c), and (22d) but does not teach (22f) and Gaiser teaches (23e). The prior art does not suggest or teach 
(22f), the running wheel is provided with a further drive mechanism for driving a rotation of at least one of the circumferential castors.
Regarding Claims 23-24 and 27-42, claims are allowable as being dependent on an allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618